Title: To Thomas Jefferson from James Monroe, 11 January 1807
From: Monroe, James
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            London Jany 11. 1807.
                        
                        I have had the pleasure to receive yours of Octr. 26. and shall not fail to bring with me the articles
                            mentioned in it from Jones the Instrument maker in Holborn. I am much indebted to you that the sum they will cost on an old
                            account so that that matter will rest of course for the present.   I am very thankful to you for the information given me
                            respecting the state of my affrs. in Albemarle. They are precisely in the order in which I had supposed they were. I
                            expected that my plantation was in a great measure in a state of desolation, & that I shod. have no resource in it on my return home; every thing to do, without any aid from it, to enable me to
                            make it comfortable. I left many books, valuable articles of furniture, which we had been long gathering together; I hope
                            those will be in the state I left them.
                        On the subject of our treaty we have said so much in our publick letter, that nothing remains to be added
                            here. It will be recollected that no aid has been derived in this business from any neutral power, denmark being indeed
                            the only one that cod. be thought of in such a case, & she in a situation more to require than to give aid: that in all
                            the points on which we have had to press this govt., interests of the most vital character were involved to it, at a
                            time too when the very existence of the country depended on an adherence to its maritime pretentions. I trust it will be seen
                            that we have gaind something on those questions, and on the whole done as much as could reasonably have been expected. It
                            is important for us to stand well with some powers. I think the UStates have sustained the attitude they took with
                            dignity, and that by this arrangment they will terminate a controversy, not in favor of themselves alone but of neutral
                            rights with some degree of credit. The mov’ment has drawn the attention of Europe, & will make us better known & more
                            respected as a power. It is a singular circumstance that most of the northern powers tho’ at war with France have wished
                            us success against England, without however being able to give us any the slightest aid.
                        On general subjects I beg to refer you to Mr Purviance—we expect to sail early in April provided a good ship can be had for the Chessapeake. We are at present in good health and
                            desire our affectionate regards to yourself Mr & Mrs. Randolph, whom we hope soon to have the pleasure of seeing
                        
                            Jas. Monroe
                            
                        
                    